DETAILED ACTION
This action is responsive to the application No.16/734,786 filed on 01/06/2020.
Notice of AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election
Applicant’s election of Species A, claims 1, 2, 5-15, 17, 18, 20 and 21 in the reply filed on 11/04/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’).
Regarding independent claim 1, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, a semiconductor device, comprising: 
a lower semiconductor substrate (50, [0116]); 
an upper semiconductor substrate (10, [0116]) overlapping the lower semiconductor substrate (50), the upper semiconductor substrate (10) including a first 
an upper gate structure (21/23/24, [0122]) on the first surface (bottom surface of 10S1, see Fig. 14) of the upper semiconductor substrate (10); 
a first interlayer insulation film (27/41, [0124-0125]) which covers the upper gate structure (21/23/24), wherein the first interlayer insulation film (27) is between the lower semiconductor substrate (50) and the upper semiconductor substrate (10); and 
an upper contact (P2, [0120 and 0125]) connected to the lower semiconductor substrate (50), wherein the upper contact (P2) is on a side surface (see Fig. 14) of the upper gate structure (21/23/24), 
wherein the upper contact (P2) includes a first portion (the region of P2 penetrating through the semiconductor substrate 10, see Fig. 14) penetrating the upper semiconductor substrate (10), and a second portion (the region of P2 penetrating through the layer 27, see Fig. 14) having a side surface (side surface of P2 penetrating through the layer 27) adjacent to the side surface of the upper gate structure (21/23/24), and 
a width (the width of region P2 penetrating through the semiconductor substrate 10, see Fig. 14) of the first portion decreases toward the second surface (top surface of 10S2, see Fig. 14).
Regarding claim 5, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, wherein 
a width (the width of region P2 penetrating through the 27, see Fig. 14) of the second portion decreases toward the first surface (bottom surface of 10S1, see Fig. 14).
Regarding claim 6, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, wherein
the second portion includes a protrusion which is adjacent to a bottom surface of the upper gate structure and protrudes toward the upper gate structure (see Fig. 14).
Regarding claim 12, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, further comprising:
a second interlayer insulation film (63, [0127]) on the second surface (top surface of 10S2, see Fig. 14) of the upper semiconductor substrate (10),
wherein the first portion (the region of P2 penetrating through the semiconductor substrate 10 and second interlayer insulation film 63, see Fig. 14) of the upper contact (P1) penetrates the second interlayer insulation film (63).
Regarding claim 13, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, further comprising:
a source/drain region (22S and 22D, [0121]) in the upper semiconductor substrate (10) adjacent to the upper gate structure (21/23/24, [0122]),
wherein the first portion (the region of P2 penetrating through the semiconductor substrate 10 and second interlayer insulation film 63, see Fig. 14) of the upper contact (P2) penetrates the source/drain region (22S and 22D, see Fig. 14),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’).
Regarding claim 2, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, but does not clearly shown further comprising: 
a conductive pad connected to a bottom surface of the upper contact in the first interlayer insulation film; and 
a lower contact which penetrates the first interlayer insulation film and connects the lower semiconductor substrate and the conductive pad.
Yokoyama967 teaches a similar embodiment as shown in Fig. 1A further comprising a conductive pad (M1, [0125]) connected to a bottom surface (see Fig. 1A) of the upper contact (P2) in the first interlayer insulation film (27/41); and 
a lower contact (V1, [0125]) which penetrates the first interlayer insulation film (27/41) and connects the lower semiconductor substrate (50) and the conductive pad (M1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different embodiment about similar the semiconductor device of Yokoyama967 to modified the conductive pad M1 connected to a bottom surface of the upper contact P2 in the first interlayer insulation film 27/41. One of ordinary skill in the art would have been motivated to make this modification in order to connect the contact plug and the transistor to each other (Yokoyama967, [0011]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’), in view of Hu (US 2019/0148342 A1; hereinafter ‘Hu’).
Regarding claim 7, Yokoyama967 et al shows, in figure 14 and its supporting disclosure, the semiconductor device of claim 1, does not further comprising: 
a channel adjustment film disposed on the second surface of the upper semiconductor substrate.
Hu’s Fig. 3 discloses a channel adjustment film (56, [0036]) disposed on the second surface (top surface of layer 114, Fig. 3) of the upper semiconductor substrate (114, [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Hu to teachings of Yokoyama such as applied the layer 56 includes borophosphosilicate glass (BPSG) (Hu Figs. 3) of Hu to on second surface of semiconductor substrate 10 and between layer 63 and 71 (Yokoyama967, Fig. 14) of Yokoyama967. One of ordinary skill in the art would have been motivated to make this modification in order to protecting the device die and package component.
Regarding claim 10, Yokoyama967 in view of Hu to disclose, the semiconductor device of claim 7, wherein the channel adjustment film (56, Hu) includes borophosphosilicate glass (BPSG) ([0036], Hu).

Claims 14, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by YOKOYAMA (US 2018/0240797 A1; hereinafter ‘Yokoyama797’), in view of Cheng (US 2017/0358497 A1; hereinafter ‘Cheng’).
Regarding independent claim 14, Yokoyama797 et al shows, in figure 21B (in view of Fig. 4-9) and its supporting disclosure, a semiconductor device, comprising: 
a lower semiconductor substrate (71, [0150]); 
a lower interlayer insulation film (72, [0087]) on the lower semiconductor substrate (71), wherein the lower interlayer insulation film (72) covers (cover on the bottom 73/74) the lower gate structure (73/74 (the transistor 70)); 
an upper semiconductor substrate (10, [0075]) overlapping the lower interlayer insulation film (72), wherein the upper semiconductor substrate (10) includes a first surface (bottom surface of 10S1, [0075-0076]) and a second surface (top surface of 10S2, [0075-0076]) opposite to the first surface (Fig. 21B); 
an upper gate structure (20 includes 21/22/23, [0078]) on the first surface of the upper semiconductor substrate (10); 
an upper interlayer insulation film (26/27, [0080]) on the upper semiconductor substrate (10), wherein the upper interlayer insulation film (26/27) covers the upper gate structure (20 includes 21/22/23); and  
an upper contact (P1/P2, [0110]) on a side surface (see Fig.21B) of the upper gate structure (20 includes 21/22/23), wherein the upper contact (P1/P2) penetrates the upper semiconductor substrate (10) and the upper interlayer insulation film (26/27), 
The upper contact (P1/P2) of figure 21 does not clearly show wherein a width of the upper contact (P1/P2) at the same level as the second surface (top surface of 10S2, see Fig. 21B) is smaller than a width of the upper contact (P1/P2) at the same level as the first surface (bottom surface of 10S1), and 
at least a part of a side surface of the upper contact (P1/P2) contacts the side surface of the upper gate structure (20 includes 21/22/23).
However, Yokoyama797 teaches a same embodiment as shown in Fig. 21B the contact P3 having been form with decreasing the width to the bottom surface of layer 81. Therefore, it would have been obvious to that a person of ordinary skill in the art would know to form the upper contact P1/P2 with decreasing the width at the same level as the first surface (bottom surface of 10S1) to the same level as the second surface (top surface of 10S2) to meet claim limitation “wherein a width of the upper contact at the same level as the second surface is smaller than a width of the upper contact at the same level as the first surface.”.
That it was a known suitable alternative way of connecting to the one used by the same reference (Yokoyama797 Fig. 21B) of Yokoyama797. It is noted that the different the contact is different width decreasing different direction, that would have been understood the semiconductor device to function equally well.
Yokoyama767 does not clearly shown
a lower gate structure on a surface of the lower semiconductor substrate;  
at least a part of a side surface of the upper contact contacts the side surface of the upper gate structure.
Yokoyama767 teaches a similar embodiment as shown in Fig. 8 further comprising
a lower gate structure (73/74 (the transistor 70 is FD-SOI transistor 70C, FIG. 8), [0091 and 0094]) on a surface (Fig. 21B) of the lower semiconductor substrate (71);  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different embodiment about similar the semiconductor device of Yokoyama767 to applied the lower gate structure on a surface of the lower semiconductor substrate (Yokoyama767 Fig. 8), that it was a known suitable alternative way of connecting to the one used by (Yokoyama767 Fig. 21B). That would have been understood the semiconductor device to function equally well.
Yokoyama767 does not explicitly disclose
at least a part of a side surface of the upper contact contacts the side surface of the upper gate structure.
Cheng’s Fig. 21 discloses at least a part of a side surface of the upper contact (280, [0014-0016]) contacts the side surface of the upper gate structure (200/210/220,225, [0096-0097]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Cheng to teachings of Yokoyama797 such as applied the metal contact 280 contact the gate structure 200/210/220,225 (Cheng Figs. 21) of Cheng to modified at least a part of a side surface of the upper contact P1/P2 contacts the side surface of the upper gate structure (Yokoyama797, Fig. 21B) of Yokoyama797. One of ordinary skill in the art would have been motivated to make this modification in order to prevent an electrical short between an electrical contact to a bottom source2/drain and an adjacent gate structure (Cheng, [0118]).
Regarding claim 17, Yokoyama797 et al shows, in figure 21B and its supporting disclosure, the semiconductor device of claim 14, further comprising: 
a lower contact (P3, [0151]) which is disposed in the lower interlayer insulation film (72) and connects the lower semiconductor substrate (11) and the upper contact (P1/P2).
Regarding claim 18, Yokoyama797 et al shows, in figure 21B and its supporting disclosure, the semiconductor device of claim 17, wherein 
a width of the lower contact (P3, [0151]) decreases toward the surface of the lower semiconductor substrate (10). 
Regarding claim 20, Yokoyama797 et al shows, in figure 21B and its supporting disclosure, the semiconductor device of claim 17, further comprising: 
a lower source/drain region (77S/77D of 70C, Fig. 8, [0098-0099]) in the lower semiconductor substrate (71) adjacent to a side surface of the lower gate structure (73/74 (the transistor 70 is FD-SOI transistor 70C, FIG. 8); and
at upper source/drain region (22S/22D of transistor 20, [0077]) in the upper semiconductor substrate (10) adjacent to the side surface of the upper gate structure (20 includes 21/22/23, [0078]),
wherein the lower contact (P3) is connected to the lower source/drain region (The conductive layer 75 includes 75A and 75B is electrically coupled to, for example, the metal film M1′ through the contact plug P.sub.3, [0151]), and
the upper contact (P1/P2) is connected to the upper source/drain region (22S/22D).
Regarding claim 21, Yokoyama797 et al shows, in figure 21B and its supporting disclosure, the semiconductor device of claim 14, wherein 
the upper semiconductor substrate (10) includes an active pattern (10S2, [0075]) protruding (see Fig. 21B) toward the surface of the lower semiconductor substrate (71) and extending in a first direction (vertical direction intersection with upper gate structure (transistor 20 includes 21/22/23), see Fig. 4 and 21B), and
the upper gate structure (transistor 20 includes 21/22/23) extends in a second direction (horizontal direction that is intersecting with active pattern protruding 10S2, see Fig. 21B) intersecting the first direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’), in view of Hu (US 2019/0148342 A1; hereinafter ‘Hu’), and further in view of Zafar (US 5,750,419 A; hereinafter ‘Zafar’)
Regarding claim 8, Yokoyama797 in view of Hu discloses the semiconductor device of claim 7, but do not explicitly disclose wherein
the channel adjustment film applies a compressive stress or a tensile stress to the upper semiconductor substrate. 
Zafar’s Fig. 5 show the channel adjustment film (passivation layer 52, col 2 lines 58-67) applies a compressive stress or a tensile stress (Note: col 3 lines 37-42 show within a layer such as passivation layer 52, the tensions within each of the films, such as the tensile film 522 and the compressive film 524, can be higher than the 2.times.10.sup.4 dynes per centimeter. However, the composite stress of the tensile film 522 and the compressive film 524 is no greater than 2.times.10.sup.4 dynes per centimeter. Therefore, it would be obvious for one of ordinary skill in the art may find it obvious to use the passivation 52 applies a compressive stress or a tensile stress to the upper semiconductor substrate’
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Zafar to teachings of Yokoyama797 such as applied the passivation layer 52 applies a compressive stress or a tensile stress to the upper semiconductor substrate (Zafar Figs. 5) of Zafar to modified at least the passivation layer (Yokoyama797, Fig. 21B) of Yokoyama797. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stress on the ferroelectric capacitor (Zafar, col 3 line 67 and col 4 line 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’), in view of Hu (US 2019/0148342 A1; hereinafter ‘Hu’), and further in view of Argos (US 5,438,023 A; hereinafter ‘Argos’).
Regarding claim 9, Yokoyama797 in view of Hu discloses the semiconductor device of claim 7, but do not explicitly disclose wherein
the channel adjustment film includes a ferroelectric.
Argos’s Fig. 3 discloses using passivation layer (34, col 4 lines 16-54) with ferroelectric properties (col 4 lines 16-54) (Note: since the passivation includes ferroelectric properties formed on the channel region. Therefore, it would be obvious for one of ordinary skill in the art may find it obvious to use the passivation includes ferroelectric properties as a compression layer for the benefits to prevents hydrogen gas and mobile ion contamination and also has the structural integrity to substantially reduce stress during packaging.
 It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Argo to teachings of Yokoyama797 such as applied the passivation layer 34 includes ferroelectric properties (Argos Figs. 3) of Agos to modified at least the passivation layer (Yokoyama797, Fig. 21B) of Yokoyama797. One of ordinary skill in the art would have been motivated to make this modification in order to prevents hydrogen gas and mobile ion contamination and also has the structural integrity to substantially reduce stress during packaging (Argos, col 1 lines 46-50).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Yokoyama (US 2015/0060967 A1; hereinafter ‘Yokoyama967’), in view of Hu (US 2019/0148342 A1; hereinafter ‘Hu’), and further in view of Miao (US 9,263,405 B2; hereinafter ‘Miao’).
Regarding claim 9, Yokoyama797 in view of Hu discloses the semiconductor device of claim 7, but do not explicitly disclose wherein
the channel adjustment film includes a work function metal film, and a dielectric film between the upper semiconductor substrate and the work function metal film.
Miao’s Fig. 2A-2B discloses the channel adjustment film (20/164/18, col 4 lines 28-57) includes a work function metal film (164, col 4 lines 28-57) and a dielectric film (18, col 4 lines 28-37) between the upper semiconductor substrate (10, col 3 line 24-67) and the work function metal film (164).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Miao to teachings of Yokoyama797 such as applied the channel adjustment film includes a work function metal film, and a dielectric film between the upper semiconductor substrate and the work function metal film (Miao Figs. 2A-2B) of Miao to modified at least the passivation layer (Yokoyama797, Fig. 21B) of Yokoyama797. One of ordinary skill in the art would have been motivated to make this modification in order to electrically connect to a conductive component of another semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815